ORDER

PER CURIAM.
AND NOW, this 27th day of March, 2003, upon consideration of the Certificate of Admission of Disability by Attorney that the respondent-attorney is suffering from a disabling condition which makes it impossible for him to prepare an adequate defense to disciplinary charges against him in connection with Disciplinary Docket No. 118 DB 2002, it is hereby
ORDERED that Joseph C. Spaulding be placed on inactive status pursuant to Rule 301(e), Pa.R.D.E., for an indefinite period and until further order of the Court. Respondent shall comply with Rule 217, Pa.R.D.E. All pending disciplinary proceedings against the respondent-attorney shall meanwhile be held in abeyance, except for the perpetuation of testimony.